

116 S4923 IS: Funding for Infrastructure at Ports of Entry Extension Act
U.S. Senate
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4923IN THE SENATE OF THE UNITED STATESNovember 30, 2020Mr. Cornyn (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Homeland Security Act of 2002 to extend by one year certain port of entry donation authorities, and for other purposes.1.Short titleThis Act may be cited as the Funding for Infrastructure at Ports of Entry Extension Act.2.One-year extension of certain port of entry donation authoritiesSection 482(b) of the Homeland Security Act of 2002 (6 U.S.C. 301a(b)) is amended—(1)in paragraph (2), in the matter preceding subparagraph (A), by striking existing a and inserting existing; and(2)in paragraph (4)(A), by striking the date that is 4 years after December 16, 2016 and inserting December 16, 2021.